DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-13, drawn to a biodegradable beverage pod system comprising a pod having an upper member and a lower member, a brewing medium wherein the top member and bottom member overlap one another at a lip wherein the top member and the bottom member are sealed to one another along the lip, formed of a biodegradable filter material wherein the connection of the top member to the bottom member form a hollow interior wherein the brewing medium is held within the hollow interior, classified in B65D85/8046.

II. Claims 14-19, drawn to a method of brewing a beverage comprising the steps of providing a pod having an upper member and a lower member wherein the top member and bottom member overlap one another at a lip, are sealed to one another at the lip, and form a hollow interior wherein the hollow interior holds brewing medium therein wherein the top member and bottom member are formed of a biodegradable filter material, placing the pod within a holder having an upper member and a lower member, engaging the lip of the pod between the top member and bottom member of the holder thereby holding the top member of the pod in a generally fixed position within the older between the top member and the bottom member of the holder, placing the holder having the pod therein in a brewing machine, and passing fluid through the needle and through the pod thereby brewing a beverage, classified in A47J31/407.

III. Claim 20, drawn to a low waste system for transporting a plurality of pods, the system comprising a bag having a sidewall and a sealing member and forms a hollow interior wherein the sealing member facilitates opening, closing, and resealing of the hollow interior, a plurality of pods having an upper member, a lower member, and a brewing medium wherein the top member and bottom member of the plurality of pods overlap one another at a lip, wherein the top member and the bottom member of the plurality of pods are sealed to one another along the lip, wherein the top member and the bottom member of the plurality of pods are formed of a biodegradable filter material wherein the connection of the top member to the bottom member form a hollow interior wherein the brewing medium is held within the hollow interior wherein the plurality of pods are stored and shipped within the bag thereby reducing waste.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as a method of brewing a beverage comprising the steps of providing a pod having an upper member and a lower member wherein the top member and bottom member overlap one another at a lip, are sealed to one another at the lip, and form a hollow interior wherein the hollow interior holds brewing medium therein wherein the top member and bottom member are formed of a biodegradable filter material, placing the pod within a holder having a single member, hanging the lip of the pod on the single member of the holder thereby holding the top member of the pod in a generally fixed position on the single holder of the holder, placing the holder having the pod therein in a brewing machine, and passing fluid through a nozzle and through the pod thereby brewing a beverage without piercing the pod.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive and do not overlap in scope.  Invention I encompasses a single pod that is not stored within a bag whereas Invention II is directed towards a plurality of pods disposed within a bag having a sidewall and a sealing member.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as a method of brewing a beverage comprising the steps of providing a single pod having an upper member and a lower member wherein the top member and bottom member overlap one another at a lip, are sealed to one another at the lip, and form a hollow interior wherein the hollow interior holds brewing medium therein wherein the top member and bottom member are formed of a biodegradable filter material, placing the pod within a holder having an upper member and a lower member, engaging the lip of the pod between the top member and bottom member of the holder thereby holding the top member of the pod in a generally fixed position within the older between the top member and the bottom member of the holder, placing the holder having the pod therein in a brewing machine, and passing fluid through the needle and through the pod thereby brewing a beverage wherein the pod is not packed in a bag.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICSON M LACHICA/Examiner, Art Unit 1792